Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Priority
This application claims priority to U.S provisional Patent Application No. 62865916 filed on 6/24/2019, U.S provisional Patent Application No. 62902115 filed on 9/18/2019 and U.S provisional Patent Application No. 62953460 filed on 12/24/2019 is hereby incorporated by references.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 24 is objected to because of the following informalities:  “the absolute value” in the last row of claim 24 should be “an absolute value”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-17, and 20-24 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by SOLE ROJALS et al (US 20140003530 A1).
Regarding claim 1, 15, and 23-24, SOLE ROJALS discloses a coding method [e.g. FIG. 7] implemented by an encoder [encoder 20] of video data [e.g. video sequences], the method comprising: performing a first pass of scanning a transform coefficient [e.g. scan of transform coefficients] of a sub-block [e.g. FIG. 4; a 4X4 block] of a video frame[e.g. a video frame], wherein the first pass of scanning comprises: bypass coding a parity level flag [e.g. sign of non-zero coefficient is encoded in bypass mode] for the transform coefficient , the parity level flag indicating a parity [e.g. sign] of an absolute value of a level of the transform coefficient [e.g. absolute value of non-zero coefficient].
             Regarding claim 2 and 16, SOLE ROJALS further discloses before the first pass of scanning, performing a second pass of scanning the transform coefficient [e.g. FIG. 4; scanning for sign of the transform coefficients and flags], wherein the second pass of scanning comprises: coding a greater-than-1 flag [e.g. coeff_abs_level_greater1_flag], wherein the greater-than-1 flag indicates whether the absolute value is greater than 1; wherein the first pass of scanning further comprises: bypass coding the parity level flag in response to the greater-than-1-flag indicating that the absolute value is greater than 1 [e.g. [0074-0075]].  
             Regarding claim 3, SOLE ROJALS further discloses the sub-block has a plurality of transform coefficients [e.g. FIG. 4], and performing the second pass of scanning further comprises: scanning the plurality of transform coefficients until a number of context coded bins reaches a maximum limit [e.g. bins of context]; and in response to the number of context coded bins reaching the maximum limit, bypass coding absolute values of levels of transform coefficients that are unscanned in the second pass, wherein the bypass coding comprises binarizing the absolute values using Golomb-Rice coding [e.g. [0080]; Golomb code].  
             Regarding claim 4 and 17, SOLE ROJALS further discloses coding a significance flag for the transform coefficient, the significance flag indicating whether the level of the transform coefficient is zero [e.g. greater than 1]; and coding the greater-than-1 flag in response to the significance flag indicating that the level of the transform coefficient is not zero [e.g. coeff_abs_level_greater1_flag].  
             Regarding claim 11 and 20, SOLE ROJALS further discloses wherein the sub-block has a plurality of transform coefficients, and the first pass of scanning is performed by scanning the plurality of transform coefficients in a reverse order [e.g. FIG. 2].  

             Regarding claim 13 and 22, SOLE ROJALS further discloses the coding method is a transform-skip residual coding method [e.g. TABLE 2; transform skip enable flag].  
             Regarding claim 14, SOLE ROJALS further discloses receiving the video frame; and splitting the video frame into a plurality of sub-blocks [e.g. FIG. 3-4].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOLE ROJALS et al (US 20140003530 A1) in view of CHOI et al (US 20190052909 A1).
             Regarding claim 5, SOLE ROJALS further discloses coding a greater-than-2 flag for the transform coefficient in response to the greater-than-1 flag indicating that the absolute value is greater than 1, but SOLE ROJALS fails to explicitly disclose a greater-than-3 flag.
            However, CHOI teaches the well-known concept of a greater-than-3 flag for the transform coefficient in response to the greater-than-1 flag indicating that the absolute value is greater than 1, the greater-than-3 flag indicating whether the absolute value is greater than 3 [e.g. FIG. 1-3 and [0075 and 0142-0148]; coding information that the transform coefficient is greater than a threshold e.g. 3].  
            It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by SOLE ROJALS to exploit the well-known decoding  as above, in order to provide improved decoding efficiencies [See CHOI; abstract].
             Regarding claim 6 and 18, SOLE ROJALS further discloses coding a greater-than-2 flag for the transform coefficient in response to the greater-than-1 flag indicating that the absolute value is greater than 1, but SOLE ROJALS fails to explicitly disclose a greater-than-5 flag, a greater-than-7 flag, and a greater-than-9 flag.
            However, CHOI teaches the well-known concept of after the second pass of scanning and before the first pass of scanning, performing a third pass of scanning the transform coefficient [e.g. FIG. 1-3], wherein the third pass of scanning comprises: coding a greater-than-5 flag for the transform coefficient in response to the greater-than-3 flag indicating that the absolute value is greater than 3, the greater-than-5 flag indicating whether the absolute value is greater than 5 [e.g. FIG. 1-3 and [0075 and 0142-0148]; coding information that the transform coefficient is greater than a threshold]; coding a greater-than-7 flag for the transform coefficient in response to the greater-than-5 flag indicating that the absolute value is greater than 5, the greater-than-7 flag indicating whether the absolute value is greater than 7 [e.g. FIG. 1-3 and [0075 and 0142-0148]; coding information that the transform coefficient is greater than a threshold]; and64Attorney Docket No. 12852.0376-00000Alibaba Ref. A23352US coding a greater-than-9 flag for the transform coefficient in response to the greater-than-7 flag indicating that the absolute value is greater than 7, the greater-than-9 flag indicating whether the absolute value is greater than 9 [e.g. FIG. 1-3 and [0075 and 0142-0148]; coding information that the transform coefficient is greater than a threshold].  
            It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by SOLE ROJALS to exploit the well-known decoding technique taught by CHOI as above, in order to provide improved decoding efficiencies [See CHOI; abstract].
             Regarding claim 7, SOLE ROJALS and CHOI further disclose coding a remaining absolute level flag for the transform coefficient in response to the greater-than-9 flag indicating that the absolute value is greater than 9, the remaining absolute level flag indicating a remaining absolute value of the level of the transform coefficient [e.g. CHOI: [0098-0101]].  

             Regarding claim 9, SOLE ROJALS and CHOI further disclose coding a greater-than-5 flag for the transform coefficient in response to the greater-than-3 flag indicating that the absolute value is greater than 3, the greater-than-5 flag indicating whether the absolute value is greater than 5; coding a greater-than-7 flag for the transform coefficient in response to the greater-than-5 flag indicating that the absolute value is greater than 5 [e.g. FIG. CHOI: 1-3 and [0075 and 0142-0148]; coding information that the transform coefficient is greater than a threshold], the greater-than-7 flag indicating whether the absolute value is greater than 7 [e.g. FIG. CHOI: 1-3 and [0075 and 0142-0148]; coding information that the transform coefficient is greater than a threshold]; and65Attorney Docket No. 12852.0376-00000 Alibaba Ref. A23352UScoding a greater-than-9 flag for the transform coefficient in response to the greater-than-7 flag indicating that the absolute value is greater than 7, the greater-than-9 flag indicating whether the absolute value is greater than 9 [e.g. FIG. CHOI: 1-3 and [0075 and 0142-0148]; coding information that the transform coefficient is greater than a threshold].  
             Regarding claim 10 and 19, SOLE ROJALS and CHOI further disclose coding a remaining absolute level flag for the transform coefficient in response to the greater-than-9 flag indicating that the absolute value is greater than 9, the remaining absolute level flag indicating a remaining absolute value of the level of the transform coefficient [e.g. CHOI: [0098-0101]].  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GUO et al (US 20150071359 A1)
LIM et al (US 20200288134 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHUBING REN/Primary Examiner, Art Unit 2483